DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the mould cavity/ies" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim. Are these mould cavity/ies referring to “at least one mold cavity” in line 4-5?  Claim 1, part b1) refers to “an individual mold cavity” and part b2” refers to “individual mould cavities”, are these the same as the “at least one mold cavity”? 
Claim 1 includes “the component(s)” in part e) and “the component or the components” in part f).  There are “components” in line 1, “stationary mould components” and “mould components” in line 3, and “at least one stationary, temperature-controlled mould component” in part c), line 5,  it is unclear which components e) and f) are referring to.
Claim 3 discloses “the component(s) is/are removed from the mould”, it is unclear which mold is referring to. 
Claim 11 recites the limitation "the rotary unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102






The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are again rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al (2008/0251963).
Regarding claims 1, 7-8, and 10, Steiner et al. discloses a method for producing profiled, elongated elements, comprising the steps of:
providing a mold has at least one mold movable insert 2, 24, stationary insert 9, 9’ and a mold core 10, whose surface is part of the peripheral surface of a mold cavity, or a channel 8, 28;
injecting plastic material from the injection unit 6 through a sprue bush 7 to the mold cavity 8, 28 at a plurality of different portions 26-29, 24b, 24e of the mold cavity as shown in Figures 3-5, and Figures 7-10 through connection 24c, 26;
wherein the runner/cavity 8 in the region of the casting site – Fig. 8, as well as in a leading zone located on the one side of the casting site in a direction counter to that of the movement of the moving mould components 2 and in a trailing zone located on the other side of the casting site in the direction of movement of the moving mould components, is enclosed by at least one stationary, temperature-controlled mould component 9, 9’ via cooling channels 11a-c, [0052], [0059];
wherein in the runner/cavity 8, a continuous channel compound strand 18, 19, 20, 26, 28, 29 is formed with attachment mass strands 20b, 24’, 24a, 24b, 24e which is transported away from the casting site with increasing cooling and solidification and increasing length, together with the filled mould cavities and mould cavity portions, see Figures 3-5 and 7-10;
wherein the channel compound strand 18-20, 27-29 together with the connection mass strands 20b, 24a, 25b, 24e, after its solidification and after opening the mould cavity, and 
the formed profiled is ejected, see Figure 6 and Figure 14. 

Regarding claim 2, Steiner et al. further discloses that the movable mould components are moved linearly. See claim 3. 

Regarding claims 5-6, wherein the mould components surrounded along the leading zone and trailing zone are heated or cooled by the fluid inside channels 11a-c.
Regarding claims 9-11, Steiner et al. further discloses that curved movable mold inserts are shifted along a circular path relative to stationary mold components to form curved or circular base profiles, wherein the circular path lies within a plane which is defined by the main direction of the component and opening direction of the two parts of the mold [0079].

Response to Arguments









Applicants’ arguments filed 01/05/2022 have been fully considered but they are not persuasive.  The claims 1-11 are again rejected under 35 U.S.C. 102(a)(1) by Steiner et al (2008/0251963).  The rejection has not been changed, but is rewritten for clarification only. 
The Applicants argued that Steiner et al fails to disclose through connections between a channel formed in the movable mold components and the mold cavity.  However, as shown in Figure 8, a through area 24c connects a sprue bush 7 and the mold cavities 24b, 26 (or 24h and 26a in Figure 9).
The Applicants further argued that Steiner et al. continuously injecting material into the mold.  However, Steiner et al. discloses that during the injection process, the molding compound forms the profiled component is steadily transported away from the injection gate area to constantly increase the volume of the mold cavity, and by continue filling mold compound at the gate area, the component to be formed continuously grows to its final length and shape [0012]; 

The Applicants cited that Steiner et al. states: “In contrast to the extrusion process, the process based on the present invention has to be considered as a discontinuous process.”  However, this paragraph is as following:
[0064] In contrast to the extrusion process, the process based on the present 
invention has to be considered as a discontinuous process.  For in any case, 
components of finite and defined length are formed.  It is possible to adjust 
or change the length of the molded, profiled component in consecutive injection 
cycles without modifying or altering the mold.  Thus it is possible to produce 
profiled parts of different lengths economically even in low numbers of pieces.  
At the extrusion process, for its part, high start-up must be considered until 
the process stabilizes.  This causes the extrusion process to become 
uneconomical if there is only a low demand for running meters of the profile.  
If profiled components with different lengths are produced in a conventional 
injection molding process, significant proportional tooling costs are to be 
considered per piece, especially if the number of variants is high and/or the 
number of pieces is low.  The invention avoids these disadvantages and 


Thus, one who reads the whole paragraph would read “a discontinuous process” as referring to the extrusion process because this paragraph explains how each extrusion process or injection process alone would have some disadvantages over Steiner et al.’s current extrusion-injection molding process.  Also, one of ordinary skill in the art could clearly see from Figure 3- to Figure 6 that the plastic material is continuously injected from the injection unit 6 through the sprue bush 7 into a mold cavity as the profiled is formed portions to portions into the final product.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743